Citation Nr: 0944564	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayment of educational benefits 
in the calculated amount of $11,235.47.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises, that denied the 
Veteran's waiver claim.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in September 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from January 22, 2007, to March 3, 2008, 
the Veteran received educational benefits to which she was 
not entitled due to a lack of academic progress.  Thus, an 
overpayment in the amount of $11,235.47 was created because 
she was receiving benefits to which she was not entitled.

2.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this 
debt.

3.  The Veteran's failure to maintain academic progress was 
the cause of this debt, however, the Veteran has indicated 
that her school told her that she was still entitled to 
benefits.  Therefore, while she is at least partially at 
fault in the creation of this debt, she is not completely at 
fault.

4.  Waiver of repayment of this debt would not result in 
unfair enrichment to the Veteran; and recovery of this 
overpayment would subject her to undue hardship.
The Veteran has been unable to use the rest of her 
educational benefits due to this outstanding debt obligation.





CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
waiver of recovery of this overpayment have been met.  38 
U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) addresses VA's duties to inform and assist 
claimants for VA benefits.  The VCAA does not apply to cases 
involving overpayment or indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  Notwithstanding the fact that the 
VCAA is not controlling in these matters, the Board has 
reviewed this case to determine whether the Veteran has had a 
fair opportunity to present arguments and evidence in support 
of her challenge to the validity of the overpayment.  The 
Veteran's claims file contains evidence relevant to her 
education benefits.  The Veteran has presented arguments in 
support of her appeal regarding waiver of the overpayment.  
The Board concludes therefore, and particularly in light of 
the favorable decision below, that the requirements for the 
fair development of this appeal have been met.

When a Veteran receiving Chapter 30 benefits withdraws from a 
course or receives a nonpunitive grade, VA generally will not 
pay benefits for that course, unless the Veteran withdrew 
because of being ordered to active duty, or unless there are 
mitigating circumstances.  38 C.F.R. § 21.7139(a).  It is the 
responsibility of the Veteran to submit a description of any 
claimed mitigating circumstances.  38 C.F.R. § 21.7139(a).  
Mitigating circumstances may include, but are not limited to, 
illness, family member illness or death, employment changes 
or transfers, family or financial obligations, child care 
difficulties, or discontinuation of the course by the 
educational institution.  38 C.F.R. § 21.7020(b)(19).

The Veteran was awarded educational benefits for multiple 
terms, including terms beginning in January 22, 2007, through 
February 22, 2008.  Her school subsequently informed VA that 
the Veteran was terminated for unsatisfactory performance, 
specifically unsatisfactory attendance, on January 22, 2007, 
April 13, 2007, and August 24, 2007.  The Veteran was sent a 
letter in May 2008 from the Department of Veterans' Affairs 
Bureau of State Approving Agency for Veterans' Training in 
Florida.  That letter indicated that her academic progress 
was below the 75% minimum requirement for more than two 
terms.  It was noted that to continue to receive Veterans 
Benefits, her academic progress had to be 75% or above.  As 
such, the letter informed the Veteran that her School 
Certifying Official had been instructed to terminate her 
benefits in accordance with school policy, and that this 
termination was submitted to the VA Regional Processing 
office, with an effective date of January 22, 2007, over a 
prior to the date of this letter.  Therefore, the Veteran's 
education award was adjusted, and she was found to have an 
overpayment of education benefits of $11,235.47.  

The Veteran argues that this overpayment was due to error on 
the part of the educational institution she attended, and 
that she was never informed that she had unsatisfactory 
performance, and that she has continuously attended this 
school and received a degree.  She argues that any error in 
the grant of these benefits was due to her school's clerical 
errors in continuing to certify her eligibility for benefits, 
and that she unknowingly relied on the misinformation from 
her school in continuing to accept these benefits.  She 
further asserts that she was continually told by her school 
certifying official that she could retake classes without any 
effect on her educational benefits.  She does not appear to 
be arguing the validity of the debt as far as VA regulations, 
but rather that, because her school misinformed her of her 
continued eligibility for educational benefits, that she 
should be provided a waiver of this debt.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all- 
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the Veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The facts of this case do not reveal fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question because there is 
nothing in the record suggesting she did anything to hide or 
misrepresent her status in school or her academic progress.  
However, the Board must now proceed to the question of 
whether the collection of the overpayment would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(a).  As mentioned, pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests at least in 
part with the Veteran; in this regard, it was her failure to 
attend classes and maintain a set amount of academic progress 
which resulted in the debt.  Thus, the Board finds that the 
Veteran bears some fault in the creation of the overpayment.  
However, the Board agrees that VA should have acted more 
quickly in adjusting the Veteran's benefits, as she was not 
informed of the overpayment until over a year after it 
started.  Further, while this was not the fault of VA, the 
Board does note that the Veteran appears to have relied on 
misinformation from her school regarding her benefits, and 
the Board finds this also mitigates her fault in the creation 
of this debt.

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, the Board notes that her Financial Status Report 
dated September 2008 shows that she has a significant 
negative monthly income; further, the Veteran indicated her 
in recent hearing testimony that her monthly expenses, 
particularly her rent, had increased significantly, and her 
child support payments had been reduced.  Therefore, even 
considering only her necessary expenses, the Board finds that 
the Veteran would still have a negative monthly income, and 
that it would be a significant hardship for her to repay this 
debt.

Waiver of this debt would not defeat the purpose of an 
existing benefit to the Veteran, as the Veteran already has 
her degree, and the Board does not find that waiver of this 
debt would result in unjust enrichment to the Veteran, as 
these funds were paid directly to the school and not to her.  
Finally, the Board finds that the Veteran changed positions 
to her detriment in reliance upon these benefits; she went to 
school with the expectation that VA would be providing her 
educational benefits, and therefore placed herself in a 
financial position which would make it extremely difficult 
for her to repay those benefits.  The Veteran, in her hearing 
testimony, also indicated that because of the difficulty with 
this debt, she had been unable to return to school and use 
the rest of her educational benefit.  The Board finds her 
inability to return to school due to this outstanding debt to 
be a significantly detrimental position that the veteran 
would not be in without this outstanding debt.

After weighing all of the enumerated factors, the Board finds 
that recovery of the overpayment, due to the veteran's 
current financial situation, and as well her minimal amount 
of fault in this matter,  would violate the principles of 
equity and good conscience.  Therefore, the Board finds that 
the entire amount of overpayment, of $11,235.47, should be 
waived.


ORDER

Entitlement to waiver of overpayment of educational benefits 
in the calculated amount of $11,235.47 is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


